        Case 5:20-cv-05590-EJD Document 24 Filed 12/28/20 Page 1 of 3



     Abbas Kazerounoian, Esq. (SBN: 249203)
 1   ak@kazlg.com
     KAZEROUNI LAW GROUP, APC
 2   245 Fischer Ave, Suite D1
     Costa Mesa, CA 92626
 3   Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
 4
     Yana A. Hart, Esq. (SBN: 306499)
 5   yana@kazlg.com
     KAZEROUNI LAW GROUP, APC
 6   2221 Camino Del Rio, Suite 101
     San Diego, CA 92108
 7   Telephone: (619) 233-7770
     Facsimile: (800) 520-5523
 8
     Attorneys for Plaintiff
 9
     [ADDITIONAL COUNSEL LISTED IN SIGNATURE BLOCK ]
10
11                                   UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN JOSE DIVISION

14   YESENIA SUAREZ, individually and on            Case No. 5:20-cv-05590-EJD
15   behalf of others similarly situated,
                                                    JOINT STIPULATION OF DISMISSAL
16                      Plaintiff,                  OF PLAINTIFF YESENIA SUAREZ’S
                                                    INDIVIDUAL CLAIM WITH
17          v.                                      PREJUDICE

18   COURIER PLUS, INC. d/b/a DUTCHIE,              Ctrm.:    4
                        Defendant.                  Judge:    Hon. Edward J. Davila
19
20
21
22
23
24
25
26
27
28
        Case 5:20-cv-05590-EJD Document 24 Filed 12/28/20 Page 2 of 3




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff YESENIA SUAREZ and Defendant COURIER

 3   PLUS, INC. d/b/a DUTCHIE (“Dutchie”) hereby stipulate and agree that Plaintiff Yesenia Suarez

 4   is hereby dismissing her individual claim against Dutchie with prejudice, with each party waiving

 5   her or its rights of appeal and agreeing to bear her or its own attorney’s fees and costs. The

 6   parties further stipulate and agree that the claims of putative class members are dismissed without

 7   prejudice.

 8
 9                                          Respectfully submitted,
10   Dated: December 28, 2020               By: /s/ Abbas Kazerounian
                                                Abbas Kazerounian
11
                                                 ABBAS KAZEROUNIAN (SBN 249203)
12                                               ak@kazlg.com
                                                 KAZEROUNI LAW GROUP, APC
13                                               245 Fischer Ave, Suite D1
                                                 Costa Mesa, CA 92626
14                                               Telephone: (800) 400-6808
                                                 Facsimile: (800) 520-5523
15
                                                 YANA A. HART (SBN: 306499)
16                                               yana@kazlg.com
                                                 KAZEROUNI LAW GROUP, APC
17                                               2221 Camino Del Rio, Suite 101
                                                 San Diego, CA 92108
18                                               Telephone: (619) 233-7770
                                                 Facsimile: (800) 520-5523
19
                                                 Attorneys for Plaintiff:
20                                               YESENIA SUAREZ
21
22   Dated: December 28, 2020               By: /s/ Brooks R. Brown
                                                Brooks R. Brown
23
                                                 BROOKS R. BROWN (SBN 250724)
24                                               BBrown@goodwinlaw.com
                                                 W. KYLE TAYMAN (pro hac vice)
25                                               KTayman@goodwinlaw.com
                                                 GOODWIN PROCTER LLP
26                                               1900 N Street, NW
                                                 Washington, DC 20036
27                                               Tel.: +1 202 346 4000
                                                 Fax: +1 202 346 4444
28
                                                      1
     Case 5:20-cv-05590-EJD Document 24 Filed 12/28/20 Page 3 of 3



                                    BRETT M. SCHUMAN (SBN 189247)
 1                                  BSchuman@goodwinlaw.com
                                    GOODWIN PROCTER LLP
 2
 3                                  Three Embarcadero Center
                                    San Francisco, CA 94111
 4                                  Tel.: +1 415 733 6000
                                    Fax: +1 415 677 9041
 5
                                    Attorneys for Defendant:
 6                                  COURIER PLUS, INC. d/b/a DUTCHIE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
